457 F.2d 380
UNITED STATES of America, Plaintiff-Appellee,v.Daniel Raymond SCHWARTZENBERGER, Defendant-Appellant.
No. 71-1504.
United States Court of Appeals,Ninth Circuit.
Feb. 25, 1972.

Howard M. Belove, San Francisco, Cal., (argued), Berkeley, Cal., for defendant-appellant.
Douglas McBroom, Asst. U. S. Atty.  (argued), Stan Pitkin, U. S. Atty., Seattle, Wash., for plaintiff-appellee.
Before MERRILL, BROWNING and ELY, Circuit Judges.
PER CURIAM:


1
Appellant, convicted of bank robbery, 18 U.S.C. Sec. 2113(a) 2 and 3, challenges the District Court's denial of change of venue sought by him on the ground of pretrial publicity.  His challenge on due process grounds must be rejected under the standards set forth in Gawne v. United States, 409 F.2d 1399 (9th Cir. 1969).  The publicity complained of was routine, factual, unemotional and wholly lacking in inflammatory content and an adequate voir dire sufficed to avoid possibility of prejudice.  His challenge under Rule 21(a), Federal Rules of Criminal Procedure, must be rejected for lack of showing of abuse of discretion.  Ignacio v. People of the Territory of Guam, 413 F.2d 513 (9th Cir. 1969).


2
Appellant argues that improper pretrial confrontation vitiated witness identification at trial.  Assuming this to be error (as with other error asserted), we conclude it to be harmless beyond reasonable doubt.  Chapman v. California, 386 U.S. 18, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967).  The police apprehended appellant with the stolen bank funds on his person.  At trial he admitted commission of the crime.


3
Affirmed.